DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 07/21/2022.
Information Disclosure Statement (IDS) filed on 12/16/2021.
Information Disclosure Statement (IDS) filed on 12/11/2020.
Information disclosed and list on PTO 1449 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obukhov et al. (Pub. U.S. 2015/0242640).
	Regarding claims 1, 9, 17, Obukhov et al. disclose a method of operating a memory device (ABSTRACT) including a non-volatile memory array (Figure 1, 140), comprising: 
	sending a command to the memory device to configure a subset of the non-volatile memory array ([0022]) to not implement erase or write commands ([0018],NOT  NECESSARY TO IMPLEMENT..); and 
	storing data ([0044])configured to be read-only ([0045], 1-999, wherein the partition is configured as  read-only) in the subset of the non-volatile memory array (Figure 1, 140, [0045]).  
	Regarding  claims 2, 10, Obukhov et al. disclose  wherein sending the command to the memory device comprises instructing the memory device to store one or more addresses corresponding to the subset in a write-once read-many (WORM) memory of the memory device ([0047]).  
	Regarding claims 3, 11, 18, Obukhov et al. disclose wherein the write-once read-many (WORM) memory comprises an array of fuses, anti-fuses, or a combination thereof ([0045]).  
	Regarding claims 4, 12, Obukhov et al. disclose  wherein sending the command to the memory device comprises instructing the memory device to store one or more addresses corresponding to the subset in a mode register of the memory device ([0047-0048]).  
	Regarding claims 5, 13, 20, Obukhov et al. disclose wherein the non-volatile memory array comprises NAND flash, NOR flash, MRAM, FeRAM, PCM, or a combination thereof ([0013]).  
	Regarding claims 6, 14, Obukhov et al. disclose wherein storing the data configured to be read-only in the subset of the non-volatile memory array comprises sending a write command targeting the subset of the non-volatile memory array to the memory device ([0044-0047]).  
	Regarding claims 7,15,19,  Obukhov et al. disclose wherein storing the data is performed before sending the command ([0047]).  
	Regarding claims 8, 16, Obukhov et al. disclose wherein configuring the subset to not implement write commands includes configuring the subset to not implement overwrite commands ([0018]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827